



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into as of April 3, 2019, to be effective on January 1, 2019 (the
“Effective Date”), by and among Sterling Bancorp, a Delaware corporation (the
“Company”), Sterling National Bank, a national banking association organized and
existing under the laws of the United States of America (the “Bank”; and
together with the Company, “Sterling”), and Javier L. Evans("Executive").
WITNESSETH:
WHEREAS, the Company, the Bank and Executive are parties to that certain
Employment Agreement dated as of October 2, 2017 (the “Prior Agreement”); and
WHEREAS, the Company, the Bank and Executive desire to amend and restate in its
entirety the Prior Agreement to reflect the terms of Executive’s continued
employment with the Company and the Bank following the Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:
WITNESSETH:
NOW, THEREFORE, the Company, the Bank and Executive hereby agree as follows:
Section 1.     Employment.
Subject to the terms set forth herein, the Company and the Bank agree to employ
Executive as Executive Vice President and President of Consumer Banking &
Operations of the Company and the Bank, and Executive hereby accepts such
employment. As Executive Vice President and President of Consumer Banking &
Operations of the Company and the Bank, Executive shall have such authority,
perform such duties, and fulfill such responsibilities commonly incident to such
position. While employed, Executive shall report to the Chief Executive Officer,
and Executive shall devote his full business time and attention to the business
and affairs of the Company and the Bank, and shall use his best efforts to
advance the interests of the Company and the Bank; provided that, Executive may
engage in outside activities in accordance with Section 5.
Section 2.     Employment Period.
(a)     Duration. Executive’s period of employment with Sterling under this
Agreement shall begin on the Effective Date and shall continue until December
31, 2021 (or, if a Change in Control (as defined below) occurs prior to such
anniversary, the second anniversary of the date of the Change in Control, if
later), unless terminated prior thereto by either Sterling or Executive in
accordance with Section 6 hereof (such period of employment being the
“Employment Period”).
(b) Employment Following Termination of Employment Period. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the Employment Period upon such terms and conditions
as the Company, the Bank and Executive may agree.
Section 3.     Compensation.
In exchange for the on-going services of Executive hereunder, the Bank shall
provide the following:
(a)Base Salary. In consideration for the services performed by Executive during
the Employment Period, effective January 1, 2019 the Bank shall pay to Executive
an annual salary (“Base Salary”) of $475,000. The Base Salary shall be paid in
approximately equal installments in accordance with the Bank’s customary payroll
practices. Executive’s Base Salary shall be reviewed at least annually during
the Employment Period for possible upward adjustment, and Executive’s Base
Salary shall not be reduced without Executive’s consent. The term Base Salary,
as utilized in this Agreement, shall refer to Base Salary as it may be increased
from time to time.
(b)Annual Bonus. For each fiscal year of the Company during the Employment
Period, Executive shall be eligible to participate in the Company’s Short-Term
Incentive Plan (or any successor thereto) (the “Annual Bonus Plan”). Executive’s
target bonus under the Annual Bonus Plan shall be determined annually as of
December 31 by the Compensation Committee of the Company Board. As of the date
of this Agreement, the Employee's target annual bonus under the Annual Bonus
Plan shall be equal to seventy percent (70%) of Employee’s Base Salary (the
“Target Bonus”). The actual amount of Executive’s annual bonus shall depend upon
the achievement of performance goals established by the Compensation Committee
of the Company Board, with the actual bonus to be determined by the Compensation
Committee of the Company Board. The terms and conditions of





--------------------------------------------------------------------------------





the Annual Bonus Plan and the payments to Executive thereunder shall be applied
on a basis not less favorable to Executive than to other similarly situated
senior executives of Sterling generally. The Compensation Committee of the
Company Board shall periodically review Executive’s Target Bonus percentage and
may in its discretion increase Executive’s annual bonus opportunity. The term
Target Bonus, as utilized in this Agreement, shall refer to the Target Bonus as
it may be increased. Annual bonuses awarded to Executive under the Annual Bonus
Plan are referred to herein as “Annual Bonuses.” The payment of any such Annual
Bonus shall be subject to all the terms and conditions of the applicable Annual
Bonus Plan.
(c)Long-Term Compensation. During the Employment Period, Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by the Company from time to time for senior executive
officers. Executive’s target annual equity award opportunity shall be determined
by the Compensation Committee of the Company Board and shall be no less
favorable than the target equity award opportunity available to other similarly
situated senior executives of Sterling generally, with the actual award to be
determined by the Compensation Committee of the Company Board on a basis not
less favorable to Executive than to other similarly situated senior executives
of Sterling generally. As of the date of this Agreement, the Employee's target
equity award opportunity shall be equal to ninety (90%) percent of Employee’s
Base Salary.
(d)Employee Benefit Plans; Paid Time Off.
i.Benefit Plans. During the Employment Period, Executive shall be an employee of
the Company and the Bank, and shall be entitled to participate, on terms and
conditions not less favorable to Executive than other similarly situated senior
executives of Sterling generally, in Sterling's (A) tax-qualified defined
contribution retirement plans (currently, Sterling's 401(k) and Profit Sharing
Plan); (B) group life, health and disability insurance plans; and (C) any other
employee benefit plans and programs and perquisites in accordance with
Sterling's customary practices with respect to other similarly situated senior
executives of Sterling generally; provided that Executive's participation shall
be subject to the terms of such plans and programs (including being a member of
the class of employees currently eligible to commence participation in the plan
or program); and provided, further, that nothing herein shall limit Sterling's
right to amend or terminate any such plans or programs.
ii.Paid Time Off. Executive shall be entitled to five (5) weeks of paid vacation
time each year during the Employment Period (measured on a fiscal or calendar
year basis, in accordance with Sterling's usual practices), as well as sick
leave, holidays and other paid absences in accordance with Sterling's policies
and procedures for senior executives. Any unused paid time off during an annual
period may be carried forward into the following year to the extent permitted
under Sterling's policies and procedures and Executive shall be compensated for
any unused paid time off to the extent provided for under Sterling's policies
and procedures as applicable to other similarly situated senior executives of
Sterling generally.
(e)Expenses. The Bank shall reimburse Executive for Executive's ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of Executive's duties under this Agreement upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require.
Section 4.     Principal Place of Employment.
Executive's principal place of employment during the Employment Period shall be
at the Company's principal executive offices or at such other location upon
which the Company and Executive may mutually agree, and subject to travel to
such other locations as shall be necessary to fulfill the employment duties.
Section 5.    Outside Activities and Board Memberships.
During the Employment Period, Executive shall not provide services on behalf of
any financial institution or other entity or business that competes with the
Company, the Bank or any of their affiliates (each, a "competitive business"),
or any subsidiary or affiliate of any such competitive business, as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint
venturer, corporate officer or director; nor shall Executive acquire, by reason
of purchase during the Employment Period, the ownership of more than one percent
(1%) of the outstanding equity interest in any such competitive business. In
addition, during the Employment Period, Executive shall not, directly or
indirectly, acquire a beneficial interest, or engage in any joint venture in
real estate with Sterling. Subject to the foregoing, Executive may serve on
boards of directors of unaffiliated corporations, subject to approval by the
Company Board, which shall not be unreasonably withheld, and boards of directors
of not-for-profit organizations and trade associations, subject to approval by
the Company in accordance with Sterling's policies and procedures. Except as
specifically set forth herein, Executive may engage in personal business and
investment activities, including real estate investments and personal
investments in the stocks, securities and obligations of other financial
institutions (or their holding companies). Notwithstanding the foregoing, in no
event shall Executive's outside activities, services, personal business and
investments materially interfere with the performance of Executive's duties
under this Agreement. Nothing in this Section 5 shall





--------------------------------------------------------------------------------





limit any of Executive's obligations under Section 9 hereof. On an annual basis,
Executive shall provide the General Counsel of the Company with a list of the
boards or committees which Executive participates in.
Section 6.    Termination of Employment.
(a)Termination by Sterling without Cause.
i.Sterling shall have the right to terminate Executive's employment at any time
during the Employment Period without Cause by giving notice to Executive as
described in Section 6(f). For sake of clarity, neither termination of
Executive's employment pursuant to Section 6(e) nor upon or after expiration of
the Employment Period shall constitute a termination without Cause for purposes
of this Section 6.
ii.In the event that Sterling terminates Executive's employment during the
Employment Period without Cause:
1.The Bank shall pay or provide to Executive any Accrued Obligations;
2.If such termination occurs other than as provided in Section 6(a)(ii)(C)
below, then, subject to Section 6(g), the Bank shall (I) continue to pay to
Executive, two (2) years of Executive's Base Salary as in effect on his date of
termination, in the same time and manner as paid to Executive prior to his
termination of employment and (II) also pay Executive an amount equal to two (2)
times Executive's Target Bonus for the fiscal year that includes Executive's
date of termination of employment in a lump sum payment within sixty (60) days
of his termination of employment (the “Severance Payment”). In addition, the
Bank shall pay eighteen (18) consecutive monthly cash payments (commencing with
the first month following Executive's termination of employment, and continuing
until the eighteenth month following Executive's termination of employment) each
equal to the monthly COBRA premium in effect as of the date of Executive's
termination of employment for the level of coverage in effect for Executive
under Sterling's group health plan (the "COBRA Payments" and, together with the
Severance Payment, the "Severance Benefits"); and
3.If such termination occurs upon or within twenty-four (24) months after a
Change in Control, or Executive reasonably demonstrates (or the Company or Bank
agrees) that such termination was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, then, subject to Section 6(g), the Bank shall (I) pay to Executive,
within sixty (60) days following the date of termination, a lump sum cash
payment (the “CIC Severance Payment”) equal to (i) two (2) times the sum of
Executive’s Base Salary immediately prior to termination of employment, plus
(ii) two (2) times the amount of Executive’s Target Bonus for the fiscal year
that includes Executive’s date of termination of employment; (II) pay to
Executive the Executive’s Target Bonus pro-rated for the number of days which
the Executive was employed by the Company or the Bank during the calendar year
in which the Executive’s termination occurred following a Change in Control;
(III) pay to Executive any accrued vacation pay due under the terms of the
Bank’s vacation policy to the extent not theretofore paid; and (IV) pay to
Executive on a monthly basis commencing with the first month following
Executive’s termination of employment, and continuing until the eighteenth month
following Executive’s termination of employment, the COBRA Payments (together
with the CIC Severance Payment, the “CIC Severance Benefits”).
4.If such termination occurs upon or within twenty-four (24) months after a
Change in Control, or Executive reasonably demonstrates (or the Company or Bank
agrees) that such termination was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, then, subject to Section 6(g), any unvested Long-Term Incentive
Award of Executive will vest in accordance with the applicable grant or award
agreement.
(b)Termination by the Company for Cause Sterling shall have the right to
terminate Executive's employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive's employment is terminated for Cause, Sterling's sole obligation
shall be to pay or provide to Executive any Accrued Obligations.
(c)Resignation by Executive without Good Reason. Executive may resign from
employment during the Employment Period without Good Reason at any time by
giving notice to the Bank as described in Section 6(f). In the event Executive
resigns from employment without Good Reason, Sterling's sole obligation shall be
to pay or provide to Executive any Accrued Obligations.





--------------------------------------------------------------------------------





(d)Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Bank as
described in Section 6(f). In the event Executive resigns from employment for
Good Reason, (i) the Bank shall pay or provide to Executive any Accrued
Obligations, and (ii) if such resignation occurs upon or within twenty-four (24)
months after a Change in Control, Executive shall, subject to Section 6(g), be
entitled to the CIC Severance Benefits to the same extent as if Executive's
employment was terminated by Sterling without Cause pursuant to
Section 6(a)(ii)(C) as of the date of Executive's termination of employment for
Good Reason.
(e)Termination by Reason of Death or Disability of Executive.
i.In the event of Executive's death during the Employment Period, Sterling's
sole obligation shall be to pay to Executive's legal representatives any Accrued
Obligations.
ii.Sterling shall be entitled to terminate Executive's employment due to
Executive's Disability. If Executive's employment hereunder is terminated due to
Executive's Disability, Sterling's sole obligation shall be to pay or provide to
Executive any Accrued Obligations.
(f)Notice Effective Date of Termination. Notice of termination of employment
under this Agreement shall be communicated by or to Executive (on one hand) or
Sterling (on the other hand) in writing in accordance with Section 14.
Termination of Executive's employment pursuant to this Agreement (the
"Termination Date") shall be effective on the earliest of:
i.immediately after Sterling gives notice to Executive of Executive's
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;
ii.immediately upon approval by the Company Board of termination of Executive's
employment for Cause;
iii.immediately upon Executive's death;
iv.in the case of termination by reason of Executive's Disability, the date on
which Executive is determined to be permanently disabled for purposes of
Sterling's long-term disability plan or policy that covers Executive; or
v.thirty (30) days after Executive gives written notice to Sterling of
Executive's resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive's resignation shall be effective as of such other date.
(g)General Release of Claims. Executive shall not be entitled to any of the
Severance Benefits pursuant to Section 6(a)(ii)(B) or the CIC Severance Benefits
pursuant to Section 6(a)(ii)(C) or 6(d)(ii) in the event Executive's employment
terminates without Cause or for Good Reason, unless, in each case, (A) Executive
has executed and delivered to the Company a general release of claims (in the
form attached hereto as Exhibit A) (the "Release") and (B) such Release has
become irrevocable under the Age Discrimination in Employment Act not later than
fifty-six (56) days after the Termination Date. Executive's entitlement to the
Severance Benefits or CIC Severance Benefits, as applicable, are further
conditioned upon complying with the terms of Sections 6(k), 8, 9(a) and 9(b)
hereof, subject to written notice by the Bank and a reasonable opportunity for
Executive to cure, if subject to cure. Sterling shall deliver to Executive a
copy of the Release not later than three (3) days after the Termination Date
pursuant to Section 6(a) or 6(d) hereof. In the event that the fifty-six (56)
day period referenced above begins and ends in different taxable years of
Executive, any payments or benefits under this Agreement that constitute
nonqualified deferred compensation under Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") and the payment or settlement of which is
conditioned on the effectiveness of the Release shall be paid in the later
taxable year.
(h)No Other Severance Benefits. Executive acknowledges and agrees the Severance
Benefits or CIC Severance Benefits, as applicable, and other rights and benefits
provided under this Agreement upon termination are in lieu of, and not in
addition to, any payments and/or benefits to which Executive may otherwise be
entitled under any severance plan, policy or program of Sterling.
(i)Payment Obligations. Notwithstanding anything to the contrary herein, any
payment obligation of the Bank under this Agreement may be satisfied in whole or
in part by payment by the Company, the Bank or any affiliate, and any such
payment shall, for purposes of this Agreement, be treated as if made by the
Bank.
(j)Resignation from Positions. Upon termination of Executive's employment for
any reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer or director position) with Sterling
and its affiliates and (ii) relinquish any power of attorney, signing authority,
trust authorization or bank account signatory





--------------------------------------------------------------------------------





authorization that Executive may hold on behalf of Sterling or its affiliates.
Executive's execution of this Agreement shall be deemed the grant by Executive
to the officers of the Company and the Bank of a limited power of attorney to
sign in Executive's name and on Executive's behalf such documentation as may be
necessary or appropriate for the limited purposes of effectuating such
resignations and relinquishments.
(k)Return of Property. On or before the Termination Date, Executive shall return
to the Company any and all Company or Bank property, including but not limited
to any computer or other electronic equipment, and any documents, files,
computer records, or other materials belonging to, or containing confidential or
proprietary information obtained from, the Company that are in Executive's
possession, custody, or control, including but not limited to any such materials
that may be at Executive's home or that may be stored on any electronic devices
not belonging to the Company. Upon Company's request, Executive shall destroy
any copies, including electronic copies, of any Company information, including
any Company confidential information, as described in Section 8 of this
Agreement.
(l)Golden Parachute Limit. Notwithstanding any other provision of this agreement
, in the event that any portion of the CIC Severance Benefits or any other
payment or benefit received or to be received by Executive in connection with a
"change in ownership or control" (within the meaning of Section 280G of the
Code) of the Company occurring following the Effective Date (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the "Excise Tax"), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax; provided, however, that no such reduction in the
Total Benefits shall be made if by not making such reduction, Executive's
Retained Amount (as hereinafter defined) would be greater than Executive's
Retained Amount if the Total Benefits are so reduced. All determinations
required to be made under this Section 6(l) shall be made by tax counsel or a
nationally recognized certified public accounting firm or other professional
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of Section 280G of the Code
selected by the Company prior to a Change in Control and reasonably acceptable
to Executive ("Tax Counsel"), which determinations shall be conclusive and
binding on Executive and the Company absent manifest error. All fees and
expenses of Tax Counsel shall be borne solely by the Company. Prior to any
reduction in Executive's Total Benefits pursuant to this Section 6(l), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. The allocation of
the reduction required among Executive’s Total Benefits shall be determined by
Executive, provided, however, that if allowing the Executive the opportunity to
determine the allocation of the reduction violates Code Section 409A (such
determination shall be made by Tax Counsel), then the reduction shall be applied
in the following order: (i) the COBRA Payments, (ii) the CIC Severance Payment,
(iii) any other portion of the Total Benefits that are not subject to
Section 409A of the Code (other than Total Benefits resulting from any
accelerated vesting of equity awards), (iv) Total Benefits that are subject to
Section 409A of the Code in reverse order of payment, and (v) Total Benefits
that are not subject to Section 409A and arise from any accelerated vesting of
equity awards. The parties hereby elect to use the applicable federal rate that
is in effect on the date this Agreement is entered into for purposes of
determining the present value of any payments provided for hereunder for
purposes of Section 280G of the Code. "Retained Amount" shall mean the present
value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on Executive with respect thereto. In connection with making
determinations under this Section 6(l), Tax Counsel shall take into account the
value of any reasonable compensation for services to be rendered by Executive
before or after the Change in Control, including any noncompetition provisions
that may apply to Executive, and Sterling shall cooperate in the valuation of
any such services, including any noncompetition provisions.
Section 7.    Certain Definitions.
(a)No Other Severance Benefits. Executive acknowledges and agrees the Severance
Benefits or CIC Severance Benefits, as applicable, and other rights and benefits
provided under this Agreement upon termination are in lieu of, and not in
addition to, any payments and/or benefits to which Executive may otherwise be
entitled under any severance plan, policy or program of Sterling."Accrued
Obligations" means (i) any accrued and unpaid Base Salary of Executive through
the date of termination of employment, payable pursuant to the Bank's standard
payroll policies, (ii) any earned and unpaid bonus of Executive under the Annual
Bonus Plan for any completed fiscal year prior to the date of termination of
employment, (iii) any compensation and benefits to the extent payable to
Executive based on Executive's participation in any compensation or benefit
plan, program or arrangement of Sterling through the date of termination of
employment, payable in accordance with the terms of such plan, program or
arrangement, and (iv) any expense reimbursement to which Executive is entitled
under Sterling's standard expense reimbursement policy (as applicable) and
Sections 3(e) and 10 hereof.
(b)"Cause" means Executive's failure or refusal to substantially perform
Executive's duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Bank's Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Company Board
will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Company Board will likely cause substantial financial
harm or





--------------------------------------------------------------------------------





substantial injury to the business reputation of the Company or the Bank,
willful violation of any law, rule or regulation (other than routine traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company Board at a meeting of the Company Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Company
Board), finding that, in the good faith opinion of the Board, Executive is
guilty of the conduct described in first sentence of this Section 7(b), and
specifying the particulars thereof in detail. For purposes hereof, no act or
failure to act, on the part of Executive, shall be considered "willful" unless
it is done, or omitted to be done, by Executive in bad faith or without an
objectively reasonable belief that Executive's action or omission was in the
best interests of the Company and the Bank. Any act, or failure to act, based
upon the direction of the Company Board or the Bank Board based upon the advice
of counsel for the Company or the Bank shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company or the Bank.
(c)"Change in Control" means the occurrence of any of the following with respect
to the Company occurring after the Effective Date:
i.any "person" (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), other than
any employee benefit plan of Sterling or any affiliate, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of Company's outstanding securities;
or
ii.individuals who constitute the Company Board on the date hereof (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause
iii.the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a "Fundamental Transaction")
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power immediately after such Fundamental Transaction of (A)
the Company's outstanding securities, (B) the surviving entity's outstanding
securities, or (C) in the case of a division, the outstanding securities of each
entity resulting from the division; or
iv.the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company; or
v.the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company's or the Bank's assets.
(d)"Disability" means that Executive is deemed disabled for purposes of
Sterling's long-term disability plan or policy that covers Executive.
(e)"Good Reason" means the occurrence of any of the following events (without
Executive's consent):
i.a material reduction of any element of the compensation and benefits required
to be provided to Executive in accordance with any of the provisions of
Section 3;
ii.a material adverse change in Executive's functions, duties, or
responsibilities with the Company or the Bank, which change would cause
Executive's position to become one of materially lesser responsibility,
importance or scope;
iii.the transfer of Executive’s principal place of employment to an office or
location other than that provided in Section 4 which results in an increase in
Executive's commute of fifty (50) miles or more; or
iv.a material breach of this Agreement by the Company or the Bank.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, no such event shall constitute "Good Reason"
unless (A) Executive shall have given written notice of such event to the Bank
within ninety (90) days after the initial occurrence thereof, (B) the Bank shall
have failed to cure the situation within thirty (30) days following the delivery
of such notice (or such longer cure period as may be agreed upon by the
parties), and (C) Executive terminates employment within thirty (30) days after
expiration of such cure period.
Section 8.    Confidentiality.
In the course of Executive's employment with and involvement with Sterling and
its affiliates, Executive has obtained, or may obtain, secret or confidential
information, knowledge or data concerning Sterling's and its affiliates'
businesses, strategies, operations, clients, customers, prospects, financial
affairs, organizational and personnel matters, policies, procedures and other
nonpublic matters, or concerning those of third parties. Executive shall hold in
a fiduciary capacity for the benefit of Sterling and its affiliates, all secret
or confidential information, knowledge or data relating to Sterling or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by Executive during Executive's employment by Sterling or any of its
affiliates and which shall not be or become public knowledge (other than by acts
by Executive or representatives of Executive in violation of this Agreement).
All records, files, memoranda, reports, customer lists, documents and the like
(whether in paper or electronic format) that Executive has used or prepared
during Executive's employment shall remain the sole property of Sterling and
shall be promptly returned to Sterling's premises upon any termination of
employment. After termination of Executive's services with Sterling, Executive
shall not, without the prior written consent of the Bank or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Bank and those designated by it. The
confidentiality provision contained herein is in addition to and not in
limitation of Executive's duties as an officer and director under applicable
law. For purposes of this Section 8 and Section 9, references to the Company,
the Bank, and their affiliates shall include their predecessor and any successor
entities. Notwithstanding the foregoing, Executive will not be held criminally
or civilly liable under any federal or state trade secret law for a disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and protected from public
disclosure. Further, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any federal Inspector General,
or from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need the prior
authorization of the Company to make any such reports or disclosures and is not
required to notify the Company that he has made such reports or disclosures.
Section 9. Nonsolicitation; Post-Termination Cooperation.
(a)Executive hereby covenants and agrees that, while employed and for a period
of eighteen (18) months following his termination of employment with Sterling
for any reason, Executive shall not, without the prior written consent of the
Bank, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Bank or any of their
respective affiliates to leave the Company, the Bank or any such affiliate, (ii)
hire any person who was an employee or independent contractor of the Company,
the Bank or any of their respective affiliates until six (6) months after such
individual's relationship with the Company, the Bank or such affiliate has been
terminated, (iii) induce or attempt to induce any client, customer or other
business relation (whether (A) current, (B) former, within the six (6) months
after such relationship has been terminated or (C) prospective, provided that
there are demonstrable efforts or plans to establish such relationship) of the
Company, the Bank or any of their respective affiliates to cease doing business
or to reduce the amount of business they have customarily done or contemplate
doing with the Company, the Bank or any such affiliate, whether or not the
relationship between the Company, the Bank or any such affiliate and such
client, customer or other business relation was originally established, in whole
or in part, through Executive's efforts, or in any way interfere with the
relationship between any such client, customer or business relation, on the one
hand, and the Company, the Bank or any such affiliate, on the other hand.
(b)During the Employment Period and following the cessation of Executive's
employment for any reason, Executive shall, upon reasonable notice, (i) furnish
such information and assistance to the Company, the Bank and/or their respective
affiliates, as may reasonably be requested by the Company, the Bank or such
affiliates, with respect to any matter, project, initiative or effort for which
Executive is or was responsible or has relevant knowledge or had substantial
involvement in while employed by the Company or the Bank under this Agreement,
and (ii) cooperate with the Company, the Bank and their respective affiliates
during the course of all third-party proceedings arising out of the Company, the
Bank and their respective affiliates' business about which Executive has
knowledge or information.
(c)Executive acknowledges and agrees that: (i) the purposes of the foregoing
covenants are to protect the goodwill and trade secrets and confidential
information of the Company, the Bank and their respective affiliates; and (ii)
because of the nature of the business in which the Company, the Bank and their
respective affiliates are engaged, and because of the nature of the trade
secrets and confidential information to which Executive has access, it would be
impractical and excessively difficult to





--------------------------------------------------------------------------------





determine the actual damages of the Company and its affiliates in the event
Executive breached any of the covenants of Section 8 or this Section 9.
Executive acknowledges that the Company would be irreparably injured by a
violation of Section 8 or this Section 9, and that it is impossible to measure
in money the damages that will accrue to the Company by reason of a failure by
Executive to perform any of Executive's obligations under Section 8 or this
Section 9. Accordingly, if the Company or its affiliates institute any action or
proceeding to enforce any of the provisions of Section 8 or this Section 9, to
the extent permitted by applicable law, Executive hereby waives the claim or
defense that the Company or its affiliates have an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law. Furthermore, in addition to other remedies that may
be available (including, without limitation, termination of the obligation for
the Company and the Bank to pay compensation or benefits hereunder due to
Executive's failure to comply in all material respects with the restrictive
covenants in Section 8 or 9(a), subject to written notice by the Bank and a
reasonable opportunity for Executive to cure, if subject to cure), the Company
and its affiliates shall be entitled to specific performance and other
injunctive relief, without the requirement to post a bond. If any of the
covenants set forth in Section 8 or this Section 9 are finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remaining covenants shall
not be affected thereby. Any termination of Executive's services or of this
Agreement shall have no effect on the continuing operation of Section 8 and this
Section 9, which shall survive in accordance with their terms.
Section 10. Section 409A of the Code.
This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in this Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under this Agreement), this Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining Executive's entitlement to the payment or receipt of amounts or
benefits that constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code, Executive's employment shall not be deemed to have
terminated unless and until Executive incurs a "separation from service" as
defined in Section 409A of the Code. Reimbursement of any expenses provided for
in this Agreement shall be made promptly upon presentation of documentation in
accordance with Sterling's policies with respect thereto as in effect from time
to time (but in no event later than the end of the calendar year following the
year such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code is payable or provided due to a "separation
from service" for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2)
(payments to specified employees upon a separation from service) and Executive
is determined to be a "specified employee" (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive's separation from
service (or, if earlier, the date of Executive's death). Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first day of the seventh month following the date of
Executive's separation from service (or, if earlier, upon Executive's death),
and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement. The Severance Benefits and CIC
Severance Benefits are intended not to constitute deferred compensation subject
to Section 409A of the Code to the extent such Severance Benefits or CIC
Severance Benefits are covered by (a) the "short-term deferral exception" set
forth in Treas. Reg. § 1.409A-1(b)(4), (b) the "two times severance exception"
set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (c) the "limited payments
exception" set forth in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The short-term
deferral exception, the two times severance exception and the limited payments
exception shall be applied to the Severance Benefits or CIC Severance Benefits,
as applicable, in order of payment in such manner as results in the maximum
exclusion of such Severance Benefits or CIC Severance Benefits, as applicable,
from treatment as deferred compensation under Section 409A of the Code. Each
installment of the Severance Benefits or CIC Severance Benefits, as applicable,
and any other payments or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code shall be deemed to
be a separate payment for purposes of Section 409A of the Code. In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.
Section 11. Required Regulatory Provisions
(a)Notwithstanding anything herein to the contrary, any payments to the
Executive by the Company or the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder in 12 U.S.C. Part 359.
(b)If, after the Effective Date:





--------------------------------------------------------------------------------





i.any regulation applicable to the Company or the Bank is amended or modified,
or if any new regulation applicable to the Company or the Bank becomes
effective, and such amended, modified, or new regulation requires the inclusion
in this Agreement of a provision not presently included in this Agreement, then
the foregoing provisions of this Section shall be deemed amended to the extent
necessary to give effect in this Agreement to any such amended, modified or new
regulation; and
ii.any regulation applicable to the Company or the Bank is amended or modified,
or if any new regulation applicable to the Company or the Bank becomes
effective, and such amended, modified, or new regulation permits the exclusion
of a limitation in this Agreement on the payment to Executive of an amount or
benefit provided for presently in this Agreement, then the foregoing provisions
of this Section shall be deemed amended to the extent permissible to exclude
from this Agreement any such limitation previously required to be included in
this Agreement by a regulation prior to its amendment, modification or repeal.
Section 12. Arbitration.
Any dispute or controversy arising out of, under, in connection with, or
relating to this Agreement or any amendment hereof shall be submitted to binding
arbitration before one arbitrator in New York County, New York, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
for expedited arbitration, and any judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
Section 13. Indemnification and Insurance.
(a)To the extent that Sterling provides its senior executive officers with
coverage under a directors' and officers' liability insurance policy, Sterling
shall provide such coverage to Executive on substantially the same basis.
Sterling shall indemnify Executive (and Executive's heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by Executive in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of Executive's having been an officer of the Company or the Bank (whether
or not Executive continues to be an officer at the time of incurring such
expenses or liabilities and for a period of six years following Executive's
termination of employment with Sterling), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements (such settlements must be approved by the
Company Board). Any such indemnification shall be made consistent with
Regulations and Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§ 1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
(b)Notwithstanding the foregoing, no indemnification shall be made by the Bank
unless the Bank gives the Regulator, to the extent required, at least sixty (60)
days' notice of its intention to make such indemnification. Such notice shall
state the facts on which the action arose, the terms of any settlement and any
disposition of the action by a court. Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Company Board shall be sent to the Regulator, to the extent required. The notice
period for any such notice shall run from the date of such receipt. No such
indemnification shall be made if the Regulator advises the Bank in writing
within such notice period of its objection thereto.
Section 14. Notices.
The persons or addresses to which notices, mailings or deliveries shall be made
may change from time to time by notice given pursuant to the provisions of this
Section. Any notice or other communication given pursuant to the provisions of
this Section shall be deemed to have been given (a) if sent by messenger, upon
personal delivery to the party to whom the notice is directed; (b) if sent by
reputable overnight courier, one business day after delivery to such courier;
(c) if sent by facsimile or email, on the date it is actually received; and (d)
if sent by mail, three business days following deposit in the United States
mail, properly addressed, postage prepaid, certified or registered mail with
return receipt requested. All notices required or permitted to be given
hereunder shall be addressed as follows:
 
If to the Executive:
 
 
At the address most recently on the books and records of the bank
 
 
 
 

 
If to the Company or the Bank:
 
 
Sterling Bancorp
 
 
 
 
c/o Sterling National Bank
 
 
 
 
21 Scarsdale Road
 
 
 
 
Yonkers, NY 10707
 
 
 
 
Attention: General Counsel






--------------------------------------------------------------------------------







Section 15.    Amendment.
No Modifications of this Agreement shall be valid unless made in writing and
signed by the parties hereto.
Section 16.    Miscellaneous.
(a)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Executive, his legal representatives and estate and intestate
distributees, and the Company and the Bank and their successors and assigns,
including any successor by merger or consolidation or a statutory receiver or
any other person or firm or corporation to which all or substantially all of the
assets and business of the Company or the Bank, as applicable, may be sold or
otherwise transferred. Any such successor of the Company or the Bank shall be
deemed to have assumed this Agreement and to have become obligated hereunder to
the same extent as the Company or the Bank, as applicable, and Executive's
obligations hereunder shall continue in favor of such successor.
(b)Severability. A determination that any provision of this Agreement is invalid
or unenforceable shall not affect the validity or enforceability of any other
provision hereof.
(c)Waiver. Failure to insist upon strict compliance with any terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
(d)Counterparts. This Agreement may be executed in two or more counterparts by
original signature, facsimile or any generally accepted electronic means
(including transmission of a pdf containing executed signature pages), each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.
(e)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without reference to
conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern. Any payments made to Executive pursuant to
this Agreement or otherwise are subject to all applicable banking laws and
regulations, including, without limitation, 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder.
(f)Withholding. The Company and the Bank may withhold from any amounts payable
to Executive hereunder all federal, state, city or other taxes that the Company
or the Bank may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(g)Headings and Construction. The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.
(h)Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in its entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his hand, all as of the Effective Date
specified above.
 
Executive
By:  
 
  /s/ Javier L. Evans
 
 
 
 
Javier L. Evans
 
 
 
 
 

 
STERLING BANCORP
By:  
 
  /s/ Jack Kopnisky
 
 
 
 
Jack Kopnisky
 
 
 
 
President, Chief Executive Officer and Director

 
STERLING NATIONAL BANK
By:  
 
  /s/ Jack Kopnisky
 
 
 
 
Jack Kopnisky
 
 
 
 
President, Chief Executive Officer and Director








--------------------------------------------------------------------------------





Exhibit A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (hereinafter "Agreement") is made and entered into on the
[__] day of [_______], 20[__] by and between Sterling Bancorp (the "Company")
and Javier L. Evans ("Executive").
WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 3, 2019 (the "Employment Agreement"), pursuant to which Executive is
eligible, subject to the terms and conditions set forth in the Employment
Agreement, to receive certain compensation and benefits in connection with
certain terminations of Executive's services to the Company.
NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section [__] of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:
1.In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the "Released Parties"), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as "claim" or "claims") which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(hereinafter "ERISA") (provided that this release does not extend to any vested
benefits of Executive under Company's pension and welfare benefit plans as of
the date of Executive's termination of services); the Civil Rights Act of 1964,
as amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967, as amended (hereinafter
"ADEA"); the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act, as amended (hereinafter "ADA"); § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended (family leave
matters); the Genetic Information Non-Discrimination Act; the Uniformed Service
Employment and Reemployment Rights Act; the Worker Adjustment and Retraining
Notification Act; any other federal, state, or local laws or regulations
regarding employment discrimination or harassment, wages, insurance, leave,
privacy or any other matter, including those of the State of New York; any
negligent or intentional tort; any contract, policy or practice (implied, oral,
or written); or any other theory of recovery under federal, state, or local law,
including, but not limited to, any and all claims which Executive may now have
or may have had, arising from or in any way whatsoever connected with
Executive's employment, service, or contacts or termination of Executive's
employment, with the Company or any other of the Released Parties; as well as
any and all claims for compensatory or punitive damages, back pay, front pay,
fringe benefits, attorneys' fees, costs, expenses or other equitable relief.
Notwithstanding the foregoing, the released claims do not include, and this
Agreement does not release, any: (a) rights to compensation and benefits
provided under Section [__] of the Employment Agreement; (b) rights to
indemnification Executive may have under applicable law, the bylaws or
certificate of incorporation of the Company, any applicable director and officer
liability policy or under the Employment Agreement, as a result of having served
as an officer or director of the Company or any of its affiliates. The Parties
also agree that the release provided by Executive in this Agreement does not
include a release for (i) any rights or claims that arise after Executive signs
this Agreement; (ii) any claim to challenge the release under the ADEA; or (iii)
any rights that cannot be waived by operation of law.
Executive further acknowledges and agrees that he has not filed, assigned to
others the right to file, reported, or provided information to a government
agency, nor are there pending, any complaints, charges, or lawsuits by or on his
behalf against Sterling or any Released Party with any government agency or any
court, except for any filings, reports, or information he may have made or
provided pursuant to Section 21F of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") or other applicable whistleblower laws or
regulations. In addition, Executive understands that nothing contained in this
Agreement limits Executive's ability to report (by way of filing a charge or
complaint, or otherwise) possible violations of law or regulation, or make other
legally-protected disclosures under applicable whistleblower laws or regulations
(including pursuant to Section 21F of the Exchange Act), without notice to or
consent from the Company, to the Equal Employment Opportunity Commission
("EEOC"), the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Securities and Exchange
Commission (the "SEC") or any other federal, state or local governmental agency
or commission ("Government Agencies"). Executive further understands that this
Agreement does not





--------------------------------------------------------------------------------





limit Executive's ability to participate in any investigation or proceeding that
may be conducted by any Government Agency, including providing information or
other information to such Government Agencies, without notice to the Company.
To the extent permitted by law, Executive agrees that Executive will not cause
or encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that Executive will not accept any monetary remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement. However, nothing in this
Agreement prohibits or shall be construed to prohibit Executive from receiving a
reward from the SEC pursuant to Section 21F of the Exchange Act and the
regulations thereunder or, to the extent required by law, from any government
agency pursuant to another applicable whistleblower law or regulation in
connection therewith.
2.
Older Workers Benefit Protection Act /ADEA Waiver:

(a)Executive acknowledges that the Company has advised Executive in writing to
consult with an attorney of Executive's choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of
Executive's choice before signing this Agreement.
(b)Executive acknowledges that Executive has been given the opportunity to
review and consider this Agreement for a full twenty-one (21) days before
signing it, and that, if Executive has signed this Agreement in less than that
time, Executive has done so voluntarily in order to obtain sooner the benefits
of this Agreement.
(c)Executive further acknowledges that Executive may revoke this Agreement
within seven (7) days after signing it, provided that this Agreement will not
become effective until such seven (7) day period has expired. To be effective,
any such revocation must be in writing and delivered to Company's principal
place of business by the close of business on the seventh (7th) day after
signing the Agreement and must expressly state Executive's intention to revoke
this Agreement. Provided that Executive does not timely revoke this Agreement,
the eighth (8th) day following Executive's execution hereof shall be deemed the
"Effective Date" of this Agreement.
3.This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, and its agents.
4.This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the parties hereto.
5.The Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.
Any disputes arising hereunder shall be resolved in accordance with Section 12
of the Employment Agreement.
6.Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.
7.The Agreement may be signed in counterparts, and each counterpart shall be
considered an original







--------------------------------------------------------------------------------





STERLING BANCORP
PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.


 
Executive
By:  
 
  /s/ Javier L. Evans
 
 
 
 
Javier L. Evans
 
 
 
 
 

 
STERLING BANCORP
By:  
 
  /s/ Jack Kopnisky
 
 
 
 
Jack Kopnisky
 
 
 
 
President, Chief Executive Officer and Director

 
STERLING NATIONAL BANK
By:  
 
  /s/ Jack Kopnisky
 
 
 
 
Jack Kopnisky
 
 
 
 
President, Chief Executive Officer and Director






